Citation Nr: 0842080	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
patellofemoral syndrome, left knee, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1999 to 
January 2003.
 
The issue concerning a higher initial rating for the left 
knee comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue of entitlement to service connection for left shoulder 
disability comes before the Board on appeal from a December 
2004 rating decision by the RO.  A notice of disagreement for 
both issues was received in January 2005, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in September 2005.  A Board video conference hearing 
was October 2008.  At the hearing, the Board held the record 
open for 30 days until November 15, 2008 to give the veteran 
the opportunity to submit additional evidence.    

The Board notes that the issue of entitlement to a 
compensable rating for the veteran's service-connected 
dermatitis of unknown origin was also on appeal from the 
April 2004 rating decision.  However, in a September 2006 
statement, the veteran's representative withdrew the 
veteran's appeal of this issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The veteran's service connected patellofemoral syndrome, 
left knee, is not productive of ankylosis, recurrent 
subluxation or lateral instability, frequent episodes of 
"locking," effusion into the joint, or malunion of the 
tibia and fibula; there is no additional functional loss so 
as to limit flexion to 30 degrees or less or limit extension 
to 15 degrees or more.   

2.  The veteran does not currently have a left shoulder 
disability for purposes of service connection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee, have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2008).

2.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for the 
left knee is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in December 
2003), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).  Nevertheless, an October 2006 VCAA notice 
does address the issue of a higher initial rating for the 
left knee.  

Further, the record shows that in an August 2004 VCAA letter 
as well as the October 2006 letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to service connection for left shoulder 
disability.   The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the left knee, the RO 
provided VCAA notice to the veteran in December 2003, which 
was prior to the April 2004 rating decision.  Further, VCAA 
notice concerning the left shoulder was provided in August 
2004, which was prior to the December 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  The Board recognizes that the October 
2006 VCAA notice was provided after the initial decisions.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal also involves the issue of a higher initial rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, the 
October 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, Board hearing testimony and VA 
examination reports.  The Board notes that in his hearing 
testimony, the veteran indicated that he had seen a private 
doctor concerning his disabilities.  The Board held the 
record open for 30 days to give the veteran the opportunity 
to submit these records.  The veteran failed to submit any 
additional treatment records or an authorization form so that 
the VA could obtain such record.  Thus, the Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA fee-based examination for the 
left knee in January 2004.  He was also afforded VA 
examinations in May 2006 and January 2008 for the left knee.  
With respect to the left shoulder, the veteran was afforded 
VA examinations in August 2004 and November 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Initial Higher Rating for Left Knee Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
 
Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 10 percent rating is warranted when there is mild 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  A 20 
percent disability rating is available under Diagnostic Code 
5262 when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  There is no rating in 
excess of 10 percent available under Diagnostic Codes 5259 
and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 
5263.   Normal range of motion is zero degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board has reviewed all the evidence of record.  The 
veteran is service-connected for patellofemoral syndrome, 
left knee, currently rated as 10 percent disabling, effective 
since the day after the veteran was released from active duty 
service in January 2003.  

The veteran was afforded a VA fee-based examination in 
January 2004.  The veteran reported sharp pain at the knee 
cap, which occurred intermittently as often as twice a week 
with each occurrence lasting for one hour.  The ability to 
perform daily functions during flare-ups was normal and the 
condition did not cause incapacitation.  The current 
treatment was Motrin.  The veteran had not had any prosthetic 
implants.  There was no functional impairment or time lost 
from work resulting from his left knee disability.  The 
examiner noted that the veteran's gait was normal.  On 
physical examination, the knee joint's appearance was within 
normal limits.  Range of motion was zero degrees extension to 
140 degrees flexion.  Drawer and McMurray tests were within 
normal limits.  Examination of the left knee revealed 
crepitus.  The diagnosis was patellofemoral syndrome of the 
left knee, which was secondary to pes planus.  The subjective 
factors were history of pain.  The objective factors were 
crepitus on examination and pes planus.  

The veteran was afforded another VA examination in May 2006.  
The claims file was reviewed in detail.  The veteran denied 
any injury to the left knee and there was no history of 
surgery.  The veteran did not use crutches, brace, cane or 
corrective shoes.  He indicated that he took Motrin twice a 
day probably three to four times a week.  He worked as a 
technician in the refrigerator area.  Currently, he reported 
sharp pain located in the anterior aspect of the left knee 
associated with weakness and the pain was related to walking 
or bending down.  There was no history of stiffness, 
swelling, giving way, locking, fatigability or lack of 
endurance.  The severity of the pain was a 9 out of 10.  The 
veteran described a flare-up from two to three times a week 
that lasted for a few hours.  Cold weather and walking for a 
prolonged period were precipitating factors.  He felt that 
Motrin helped, but was unable to identify any other 
alleviating factors.  He described no further limitation of 
motion beyond mild functional impairment during the flare-up.  
There was no history of dislocation, subluxation or 
inflammatory arthritis.  The veteran reported that he needed 
to take breaks when he had pain and he had limitation in his 
usual occupation.  However, he denied any days taken off from 
work due to the pain and there was no limitation of daily 
activities except for a mild discomfort getting dressed.  At 
this examination, the veteran reported that he felt fine and 
there was no pain in the left knee.  

On physical examination, the veteran presented a normal 
nonantalgic gait.  There were no functional limitations on 
walking and standing.  Further, there was no abnormal shoe 
wear pattern.  The left knee showed no evidence of swelling, 
deformity, ankylosis or redness or fluid.  There was mild 
crepitus with full range of motion with flexion from zero to 
140 degrees and full extension.  The veteran had no pain 
initially after repetitive use, but there was some discomfort 
starting at 120 degrees flexion.  There was no varus or 
valgus in the neutral and 30 degrees flexion.  Lachman's, 
anterior and poster drawer and McMurray tests were all 
negative.  The joint function was not additionally limited by 
weakness, fatigability or lack of endurance following 
repetitive testing.  X-ray of the left knee showed normal 
findings.  The diagnosis was left knee patellofemoral 
syndrome with normal radiological findings.  The examiner 
concluded that the left knee had well-preserved range of 
motion during the examination.  There was pain starting at 
120 degrees of flexion after repetitive testing.  The veteran 
indicated that a flare-up of the condition a few times a week 
for a few hours resulted in moderate functional impairment.  
There was adequate response to the use of NSAIDS and the 
joint function of the left knee was additionally limited by 
pain following repetitive use and during flare-up.  The 
additional loss of motion in degrees was 20 degrees.  The 
veteran had pain starting at 120 degrees out of 140 degrees 
flexion and he indicated  that a flare-up of the condition 
caused some limitation in performing his job and getting 
dressed.  

The veteran was afforded another VA examination in January 
2008.  The claims file was reviewed.  The veteran reported 
that his left knee hurt two to three times a week.  He denied 
swelling, catching, locking or giving away.  He described a 
sharp pain on the inside of his knee.  When he knelt down on 
his knees, it hurt.  He had no stiffness and was able to go 
up and down ladders and stairs okay.  Repetitive squatting 
hurt.  When his knee hurt, it would last one to two hours at 
a time.  He had just started exercising again and was not 
having any problems.  He described no injury, no treatment or 
surgery since discharge.  He denied any night pain and he did 
not use braces or any other aids.  He occasionally took Aleve 
or Advil two to three times a week which helped a lot.  He 
described some functional impairment with kneeling on his 
knees or repetitive squats.  When he was in an attic working 
on air-conditioning, he had to sit on the attic floor instead 
of kneeling or squatting.  He had lost no time from work due 
to his knee and there was no limitation of activities of 
daily living.  The veteran did air-conditioning repair.  He 
had no walking limitations or fatigability.  Further, 
prolonged sitting or driving did not aggravate his knee.  

On physical examination, quads were equal.  There was some 
mild localized tenderness at the pes anserinus insertion and 
mild medial joint line tenderness with a negative McMurray's.  
There was no effusion. The knee had negative apprehension and 
patella grind signs.  The knee was stable to varus valgus 
stress testing, both in extension and 30 degrees flexion.  
Lachman's, anterior and posterior drawer and McMurray's were 
negative.  Hamstrings were tight.  Range of motion was zero 
degrees to 140 degrees active, passive and against 
resistance.  There was no pain, fatigue or incoordination 
with repetitive motion.  He had a normal gait and there was 
no lack of endurance.  Weight bearing x-rays of the knee were 
unremarkable.  The impression was mild pes anserinus 
bursitis, no evidence of patellofemoral syndrome.  

Although it is unclear whether the claims was reviewed at the 
initial examination, given that the claims file was reviewed 
by the subsequent VA examiners and all the examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient for rating purposes.  

At the October 2008 Board hearing, the veteran indicated that 
he was not receiving any treatment for his left knee.  He 
reported that he took pain medicine for his knee.  He also 
testified that he had problems working on air conditioners 
because he could not squat or kneel due to his knee.   

The Board now turns to rating the veteran's service-connected 
left knee disability under Diagnostic Codes 5256 to 6263.  
Again, Diagnostic Codes 5259 and 5263, which do not provide 
for disability ratings in excess of 10 percent, are not 
applicable to this analysis.  In turning to the Diagnostic 
Codes applicable to the knees and legs that do provide for 
disability ratings in excess of 10 percent, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not be warranted in this case because there is no 
evidence of ankylosis of the left knee.  In fact, the May 
2006 VA examination report specifically stated that there was 
no finding of ankylosis.

The Board finds that the evidence of record does not support 
a higher rating under Diagnostic Code 5257 for the veteran's 
left knee disability.  The veteran has reported that there is 
no history of subluxation or instability.  Moreover, all 
three examinations found no evidence of recurrent subluxation 
or instability.  Thus, the Board finds that a higher rating 
under Diagnostic Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this code.  Again, 
the veteran has specifically reported that there was no 
history of swelling or locking.   Further, all three 
examinations found not evidence of effusion or frequent 
locking.  

Further, even considering any additional functional loss due 
to pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.    

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The Board recognizes that 
the May 2006 examination found that the veteran's flexion was 
limited an additional 20 degrees due to pain on repetition.  
Nevertheless, even considering that the veteran's flexion was 
limited to 120 degrees, the criteria for a 20 percent rating 
are still not met as there is no evidence of flexion limited 
to 30 degrees.  Moreover, the most recent VA examination 
found no pain, fatigue or incoordination on repetitive 
motion.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected patellofemoral syndrome, left 
knee.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection for Left Shoulder Disability

The veteran is also seeking entitlement to service connection 
for left shoulder disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In his hearing testimony, the veteran testified that he 
reported to sick call for his left shoulder and was put on 
light duty.  However, while a November 2001 service treatment 
record showed a complaint of right shoulder pain, the 
veteran's service treatment records are silent for complaints 
of left shoulder pain or any other problems of the left 
shoulder.  Further, treatment records showed that the veteran 
was put on light duty in September 2002.  However, the light 
duty was due to acute back spasms.  Importantly, in a 
September 2002 Report of Medical Assessment, the veteran was 
silent with respect to any left shoulder problems.  A 
contemporaneous service examination was also silent with 
respect to any diagnosis of a left shoulder disability.  
Significantly, in an attached medical history, the veteran 
expressly denied having a painful or trick shoulder.  In sum, 
despite the veteran's assertions, service treatment records 
are silent with respect to any left shoulder disability.   
 
The veteran was afforded a VA examination in August 2004.  On 
examination, the veteran demonstrated full active range of 
motion of his left shoulder.  Neurological evaluation was 
normal.  In sum, examination of the shoulder revealed no 
focal findings.  X-rays of the shoulder were unremarkable.  A 
diagnosis for the left shoulder was not given. 

The veteran was afforded another VA examination in November 
2006.  The claims file was reviewed.  The veteran reported 
that his left shoulder pain was due to an injury he sustained 
from carrying the packs used to train while on active duty.  
The examiner noted that there was no evidence in the 
veteran's service medical records that he ever complained of 
left shoulder problems.  Physical examination of the left 
shoulder was normal.  A contemporaneous x-ray showed a normal 
left shoulder, unchanged since August 2004.  The assessment 
was normal left shoulder.  The examiner concluded that there 
was no evidence that carrying a back pack would cause the 
veteran to have shoulder pain unless he had some specific 
injury.  Since the veteran had absolutely no history of 
having sustained any kind of problem with his left shoulder 
while in the military service and had a normal physical 
examination, the examiner opined that the left shoulder was 
not service-connected to anything he did while he was on 
active duty.

Although it is unclear whether the claims file was reviewed 
at the August 2004 VA examination, the examiner at the 
November 2006 examination clearly indicated that the claims 
file was reviewed.  Given that the claims file was reviewed 
by the examiner and the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for appellate review.  

At the Board hearing testimony, the veteran testified that he 
injured his shoulder in service although he could not 
remember when, but he did remember being put on light duty.  
He further stated that he injured his shoulder carrying a 
heavy pack while an infantryman.  He indicated that he now 
had trouble raising his arms for long periods of time.  He 
experienced pain that affected his job in air conditioning 
because he could not do heavy lifting. 

Based on the medical evidence of record, the Board must 
conclude that the preponderance of the competent medical 
evidence is against a finding that the veteran currently 
suffers from a left shoulder disability.  Examination of the 
left shoulder was normal at both VA examinations.  Further, 
x-rays findings having also been normal.  In fact, the 
assessment at the November 2006 VA examination was normal 
left shoulder.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Moreover, the Board acknowledges that the veteran has 
continued to complain of left shoulder pain.  However, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-
Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Further, the November 2006 VA examiner specifically found 
that a left shoulder disability could not occur due to 
carrying a pack unless there was a specific injury and since 
there was no evidence of an injury in service, the veteran's 
left shoulder is not service-connected.  

The Board acknowledges the veteran's statements and hearing 
testimony indicating that his left shoulder problem is due to 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for a left 
shoulder disability.  Here, the veteran is competent to say 
that he experienced symptoms while in service.  However, the 
Board does not believe that a left shoulder disability is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose a left 
shoulder disability and link it to service.  The fact remains 
that there is no indication that a left shoulder disability 
was present in service or that the veteran currently suffers 
from a left shoulder disability.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically the VA examinations.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for left shoulder disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for the veteran's 
service-connected patellofemoral syndrome, left knee, is not 
warranted.  Further, service connection for left shoulder 
disability is not warranted.  The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


